

116 S3857 IS: Helping Americans Return to Work Act of 2020
U.S. Senate
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3857IN THE SENATE OF THE UNITED STATESJune 1, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo cap the benefits received under the Federal Pandemic Unemployment Compensation program at prior wages.1.Short titleThis Act may be cited as the Helping Americans Return to Work Act of 2020.2.Cap on temporary increased unemployment compensation benefits at prior wages(a)Pandemic unemployment assistanceSection 2102(d) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by striking The assistance and inserting Subject to paragraph (4), the assistance;(2)in paragraph (2), by striking In the case and inserting Subject to paragraph (4), in the case; and(3)by adding at the end the following new paragraph:(4)For weeks of unemployment beginning on or after June 1, 2020, and ending on or before the date specified in subsection (c)(1)(A)(ii), the total amount of the weekly assistance applicable to an individual under paragraph (1) or (2) (including the increase under section 2104) may not exceed—(A)in the case of paragraph (1), the amount of the individual's average weekly wages on which the individual's weekly benefit is based; and(B)in the case of paragraph (2), the amount of the individual's average weekly wages for an appropriate period prior to the receipt of assistance under such section, as determined by the Secretary of Labor..(b)Federal pandemic unemployment compensationSubsection (b) of section 2104 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by striking Any agreement and inserting Subject to paragraph (2), any agreement; (2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following new paragraph:(2)LimitationFor weeks of unemployment beginning on or after June 1, 2020, and ending on or before the date specified in subsection (e)(2), the sum of the weekly amount described in subparagraphs (A) (regular compensation) and (B) (Federal pandemic unemployment compensation) of paragraph (1) with respect to an individual may not exceed the amount of the individual's average weekly wages on which the amount described in such subparagraph (A) is based..(c)Pandemic emergency unemployment compensationSection 2107(b)(3) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by adding at the end the following new sentence: The limitation under section 2104(b)(2) shall apply for purposes of determining the weekly benefit amount under the preceding sentence..(d)Short-Time compensation(1)States with programs in lawSection 2108(a) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by adding at the end the following new paragraph:(4)Total payment may not exceed weekly wages(A)In generalFor weeks of unemployment beginning on or after June 1, 2020, and ending on or before the date specified in subsection (b)(2), the sum of the amounts described in subparagraph (B) with respect to an individual for a week may not exceed the amount of the individual's average weekly wages on which the amount described in subparagraph (B)(ii) is based.(B)AmountsThe amounts described in this subparagraph are the following with respect to a week:(i)The amount of the wages the individual receives from the employer for the week for the reduced hours under the short-time compensation program.(ii)The amount of the regular compensation (including dependents' allowances) payable to such individual for the week under the short-time compensation program.(iii)The amount of Federal Pandemic Unemployment Compensation under section 2104 payable to such individual for the week under the short-time compensation program..(2)AgreementsSection 2109(b)(2) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by adding at the end the following new paragraph:(C)Total payment may not exceed weekly wages(i)In generalFor weeks of unemployment beginning on or after June 1, 2020, and ending on or before the date specified in subsection (d)(2), the sum of the amounts described in clause (ii) with respect to an individual for a week may not exceed the amount of the individual's average weekly wages on which the amount described in clause (ii)(II) is based.(ii)AmountsThe amounts described in this clause are the following with respect to a week:(I)The amount of the wages the individual receives from the employer for the week for the reduced hours under the short-time compensation plan under the agreement.(II)The amount of the regular compensation (including dependents' allowances) payable to such individual for the week under such short-time compensation plan.(III)The amount of Federal Pandemic Unemployment Compensation under section 2104 payable to such individual for the week under such short-time compensation plan..